                             Case 6:20-cv-00779 Document 3 Filed 08/25/20 Page 1 of 2
AO 120 (Rev. 08/10)

                            Mail Stop 8                                                        REPORT ON THE
TO:
         Director of the U.S. Patent and Trademark Office                              FILING OR DETERMINATION OF AN
                           P.O. Box 1450                                               ACTION REGARDING A PATENT OR
                    Alexandria, VA 22313-1450                                                    TRADEMARK

                 In Compliance with 35 U.S.C. § 290 and/or 15 U.S.C. § 1116 you are hereby advised that a court action has been
         filed in the U.S. District Court             Western District of Texas, Waco Division                         on the following
      G Trademarks or         G
                              ✔ Patents.    (   G   the patent action involves 35 U.S.C. § 292.):

DOCKET NO.                        DATE FILED                        U.S. DISTRICT COURT
                                           8/25/2020                                Western District of Texas, Waco Division
PLAINTIFF                                                                    DEFENDANT
 AURIGA INNOVATIONS, INC.                                                      INTEL CORPORATION, HP INC., and HEWLETT
                                                                               PACKARD ENTERPRISE COMPANY


        PATENT OR                      DATE OF PATENT
                                                                                        HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1 See Attachment.

2

3

4

5


                                In the above—entitled case, the following patent(s)/ trademark(s) have been included:
DATE INCLUDED                     INCLUDED BY
                                                         G
                                                     Amendment                  G   Answer          G   Cross Bill   G   Other Pleading
        PATENT OR                      DATE OF PATENT
                                                                                        HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1

2

3

4

5


                      In the above—entitled case, the following decision has been rendered or judgement issued:
DECISION/JUDGEMENT




CLERK                                                        (BY) DEPUTY CLERK                                          DATE



Copy 1—Upon initiation of action, mail this copy to Director Copy 3—Upon termination of action, mail this copy to Director
Copy 2—Upon filing document adding patent(s), mail this copy to Director Copy 4—Case file copy
           Case 6:20-cv-00779 Document 3 Filed 08/25/20 Page 2 of 2




                                  Attachment

Patent or Trademark No.   Date of Patent or Trademark   Holder of Patent or Trademark
7,888,736                 2/15/2011                     Auriga Innovations, Inc.
7,763,932                 7/27/2010                     Auriga Innovations, Inc.
9,000,537                 4/7/2015                      Auriga Innovations, Inc.
8,957,479                 2/17/2015                     Auriga Innovations, Inc.
8,234,594                 7/31/2012                     Auriga Innovations, Inc.
8,901,738                 12/2/2014                     Auriga Innovations, Inc.
9,362,229                 6/7/2016                      Auriga Innovations, Inc.
